In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00169-CR
                            ____________________

                          IRA JOHNSON III, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                On Appeal from the County Court at Law No. 2
                           Jefferson County, Texas
                           Trial Cause No. 312820
________________________________________________________________________

                          MEMORANDUM OPINION


      In this appeal, Ira Johnson III’s appellate counsel filed a brief in which he

contends no arguable grounds can be advanced to support a decision reversing

Johnson’s conviction for criminal mischief, a class B misdemeanor. See Tex. Penal

Code Ann. § 28.03(a), (b)(2) (West Supp. 2017). The record indicates that Johnson

represented himself pro se during his bench trial, at which time the trial court found

him guilty, and then assessed his punishment at 180 days in county jail plus a $1,000

                                          1
 
 
 




fine. After the trial court sentenced Johnson, he filed an appeal and appellate counsel

filed a brief on his behalf.

              In Johnson’s appeal, his counsel field a brief that presents counsel’s

professional evaluation of the record. In the brief, Johnson’s counsel concludes that

any further efforts to pursue an appeal would be frivolous. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). After

receiving Johnson’s Anders brief, we granted an extension of time to allow Johnson

to file a pro se response. However, no response was filed.

              After reviewing the appellate record and the Anders brief filed by Johnson’s

counsel, we agree with counsel’s conclusion that an appeal on the current record

would be frivolous. Therefore, it is not necessary that we appoint new counsel to re-

brief Johnson’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991) (requiring the court of appeals to appoint other counsel only if it determines

that there were arguable grounds for the appeal). Given our conclusion that no

arguable grounds exist to support Johnson’s appeal, we affirm the trial court’s

judgment.1




                                                            
              1
         Johnson may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                                               2
 
 
 




      AFFIRMED.



                                                  _________________________
                                                       CHARLES KREGER
                                                            Justice

Submitted on March 1, 2018
Opinion Delivered March 28, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       3